COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-170-CR


JORGE BARRON                                                     APPELLANT

                                              V.

THE STATE OF TEXAS                                                     STATE

                                          ------------

      FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      On February 20, 2008, the trial court sentenced appellant Jorge Barron

to three hundred sixty five days’ confinement and a $2,021 fine upon his

conviction by a jury for misdemeanor assault-family violence. Appellant timely

filed a motion for new trial; thus, his notice of appeal was due May 20, 2008.

See T EX. R. A PP. P. 26.2(a)(2).



      1
          … See T EX. R. A PP. P. 47.4.
      On July 10, 2008, we notified appellant of our concern that we lacked

jurisdiction over this appeal because his notice of appeal was not filed in the

trial court until May 22, 2008.2 We informed appellant that the appeal was

subject to dism issal unless he filed a response on or before July 21, 2008

advising us whether the mailbox rule applies in this case. See T EX. R. A PP. P.

9.2(b). Appellant has not filed a response.

      A notice of appeal that complies with the requirements of rule 26 of the

rules of appellate procedure is essential to vest this court with jurisdiction over

an appeal. See T EX. R. A PP. P. 26.2(a)(1); Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998); York v. State, 69 S.W.3d 792, 793 (Tex.

App.—Fort Worth 2002, no pet.). The Texas Court of Criminal Appeals has

expressly held that without a timely filed notice of appeal or motion for

extension of time, we cannot exercise jurisdiction over an appeal. See Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Because appellant’s

notice of appeal was untimely filed and he did not timely file a motion for




      2
      … Appellant did not file a motion for extension of time to file the notice
of appeal. See T EX. R. A PP. P. 26.3.

                                        2
extension of time, we dismiss this case for want of jurisdiction. See T EX. R.

A PP. P. 43.2(f).




                                                PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 21, 2008




                                      3